WIDENER, Circuit Judge,
dissenting:
I respectfully dissent for the reasons expressed at length in the panel opinion, North Carolina ex rel. Edmisten v. P.I.A. Asheville, Inc., 722 F.2d 59 (4th Cir.1983), and would not find it necessary to reach the applicability of Parker v. Brown, 317 U.S. 341, 63 S.Ct. 307, 87 L.Ed. 315 (1943). I add for emphasis that the only act immune from antitrust scrutiny considered here is the acquisition of the additional hospital facility. 722 F.2d at 68 n. 13. Any activities of the defendants subsequent to the state-approved acquisition which are in violation of the antitrust laws may be challenged as such under the panel opinion.
K.K. HALL and CHAPMAN, Circuit Judges, join in this opinion.